Response to amendment 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 the response filed on 4/20/22 has been received and made of record.
 applicant’s arguments regarding the art of record  (specifically Sethi) fails to qualify as .
 In response examiner agrees and withdraws Sethi reference ). However, new grounds of rejection is made here with newly cited reference.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable 
are rejected under 35 U.S.C. 103 as being unpatentable over Griffith (U.S. PGPub.
No. 2013/0290238) in view of Satish (U.S. Patent. No. 8874705).

As to Claims 1, 8 and 15, Griffith discloses a method for identifying and managing devices in a network (Figure 4), comprising:
automatically analyzing a network to discover a plurality of servers providing addressable application components in the network (Discovery Engine 310 analyzes a network to discover a plurality of Configuration Items 334, such as Servers on the network providing a service. Step 402, Figure 4; Paragraphs 0037 and 0049);
grouping the servers discovered at least in part based upon the addressable application
components discovered (Configuration Items 334 are grouped together in a grouped unit based on desired grouping criteria, e.g. if a User wants the Servers grouped based on a task or project, Servers that provide services associated with said task or project could be grouped together forming a grouped unit. Step 404, Figure 4; Paragraph 0049);
However, Griffith does not expressly disclose constructing a profile based on services provided by the addressable application components running a server; reporting the profile to a user; generating rules applicable to a plurality of servers with a common profile; and applying the rules to the plurality of servers with a common profile.
Satish disclose a system for grouping service provider/server based on common profiles including: constructing a profile based on services provided by the addressable application components running a server(grouping server with similar software component,   comprising one or more nodes from a plurality of nodes where the one or more nodes have similar or equivalent profiles (e.g., software and/or hardware profiles)(see col. 7, lines 29-37 and lines 8, lines 12-22);
reporting the profile to a user(administrator) (the optimal configuration of the resource is communicated to a system administrator)(see col. 8, lines 48-56 , the agent 126 communicates such determinations to the health module 128 for use in computing system health scores, the agent 126 communicates such determinations to the server 104 to be stored in the profile information 124 and col. 9, lines 9-20, Such modifications are recommended to an administrator or owner of the computer.)
generating rules applicable to a plurality of servers with a common profile(generating optimal configuration, stability factor , performance)(generating optimal configurations based on  profile information 124 associated with the plurality of computers 102 are evaluated by the manager 114) ( see fig. 2-3 and col. ; and 
applying the rules to the plurality of servers with a common profile(executing recommendation)( manager 114 determines recommendations as to one or more hardware and/or software configuration changes that will improve the system health at the second computer and executes the recommendation)(see col. 6, lines 20-58). Therefore it would have been obvious to one having ordinary skill in the art prior to effective filing of the claimed invention to incorporate the teachings of Satish into the system of Griffin in this way an optimal configuration of a resource/server with similar profile is generated to improve the  health of the computer  system.


 As to Claims 2, 9 and 16, Griffith teaches the method as previously discussed in Claim 1,Griffith further teaches wherein analyzing the network comprises monitoring data flows between servers (Data Flow Pattern Module 374 monitors data flow patterns. Paragraph 0040).

As to Claims 3, 10 and 17, Griffith teaches the method as previously discussed in Claim 1.Griffith further teaches wherein analyzing the network comprises determining which elements are local or remote (Network Pattern Module 372 monitors network data to determine network address location information which determines whether they are local or remote. Paragraph 0039).

As to Claims 4, 11 and 18, Griffith teaches the method as previously discussed in Claim 1, Griffith further teaches wherein analyzing the network comprises monitoring logical groups or services (Discovery Engine 310 comprises a Data Center Model 312 that monitors a group configuration items of Computing Environment 316. Paragraph 0032).

As to Claims 5 and 12, Griffith teaces the method as previously discussed in Claim 1, Griffith further teaches wherein servers are discovered by passive monitoring of flow data (Data Flow Pattern Module 374 monitors data flow patterns to enable Discovery Engine 310 to discover additional Configuration Items related to the data flow. Paragraphs 0038 and 0040).

As to Claims 6, 13 and 19, Griffith teaches the method as previously discussed in Claim 1, Griffith further teaches wherein servers are discovered based on port definitions (Network Pattern Module 372 monitors network data to determine network address location information which
includes port definitions. Paragraph 0039).

As to Claims 7, 14 and 21, Griffith teaches the method as previously discussed in Claim 1, Griffith further teaches wherein constructing the profile comprises grouping commonly used tests in building blocks (Profiles are constructed by comparing common characteristics or attributes of Endpoints to construct a profile that represents similar endpoints according to said characteristics or attributes. Paragraphs 0107-0108).

 Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAHI ELMI SALAD whose telephone number is (571)272-4009. The examiner can normally be reached 9:30AM-6:PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDULLAHI E SALAD/Primary Examiner, Art Unit 2452